Examiner’s Statement of Reasons for Allowance

1.	The following is an examiner’s statement of reasons for allowance: The prior art of record, Miller (U.S. Pub. No. US 2018/0338130 A1) and Matsumoto (U.S. Patent No. US 5,734,499), does not teach the limitation “a first biasing member coupled to the movable elongate member and to the midframe, the first biasing member configured to physically bias the movable elongate member in at least one of the first direction or the second direction as the movable elongate member moves” of claim 1 in combination with other limitations, the limitation “a first biasing member coupled to the movable elongate member and to the midframe, the first biasing member configured to apply a biasing force to the movable elongate member to resist movement of the movable elongate member in a direction of travel of the movable elongate member as the movable elongate member moves” of claim 6 in combination with other limitations, and the limitation “a first biasing member coupled to the movable elongate member and to the midframe, the first biasing member configured to apply a biasing force to the movable elongate member to resist movement of the movable elongate member in a direction of travel of the movable elongate member as the movable elongate member moves” of claim 13 in combination with other limitations.

2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang-Su Yang whose telephone number is (571)270-7307. The examiner can normally be reached on Mon-Fri during 9:00am-6:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/KWANG-SU YANG/
Primary Examiner, Art Unit 2691